Citation Nr: 0516003	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife, L. R.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.


FINDING OF FACT

Hepatitis C was not incurred or aggravated in or as a result 
of active service, nor is it presumed to have been so 
incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating the veteran's claim at this time does 
not prejudice him.    See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini II at 120-123.

After the veteran filed his claim for service connection for 
hepatitis C in January 2002, the RO transmitted a VCAA notice 
letter to him in February 2002.  The Board finds that this 
letter adequately advised the veteran of VA's duties to 
notify and assist him in substantiating his claim under the 
VCAA, as well as of the delegation of responsibility between 
VA and the veteran in obtaining information and evidence in 
support of his claim.

The February 2002 VCAA letter informed the veteran of the 
RO's expanded duties to notify and assist him under the VCAA, 
explained that it was developing his claim pursuant to the 
latter duty, requested that he submit any pertinent evidence 
he had to support his claim, and indicated that it would 
assist him in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO also told the veteran that in order to establish 
entitlement to service connection for a claimed disorder, the 
evidence must show: (1) an injury in service or a disease 
that began in or was made worse during service, or an event 
in service causing injury or disease; (2) a current physical 
or mental disability; and, (3) a relationship between the 
current disability and the injury or disease in service.  
Such are the essential components of a successful claim of 
service connection.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

The RO further advised that in order to meet element (1) of a 
claim for service connection for hepatitis C, the evidence 
needed to show that he: was diagnosed with the disease in 
service; had symptoms of the disease in service; or was 
exposed to certain hepatitis C risk factors.  The RO also 
provided a list of the risk factors in the VCAA letter, and 
asked the veteran to identify those applicable to his case.  
In conjunction with each of the three elements, the RO 
provided additional information concerning the type of 
evidence that was required to support each element, what 
steps it would take to obtain this evidence, and what 
evidence the veteran should provide.    

In the February 2002 VCAA letter, the RO further explained 
that it was required to make reasonable efforts to assist the 
veteran in obtaining evidence in support of his claim, 
including medical records, employment records, and records 
from federal agencies, but that ultimately, it was his 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO indicated that it would provide the 
veteran with a new medical examination or would secure a 
medical opinion, if it thought that such an examination or 
opinion was necessary to make a decision in the case.  The RO 
then advised the veteran that it needed certain evidence from 
him, namely any outstanding records of private medical 
treatment, including those from a treating physician already 
identified by the veteran in support of his claim.  The RO 
also advised the veteran that he could sign and return a 
release form to the RO so that it could also obtain any other 
outstanding private medical reports.  The RO further noted 
that the veteran should identify any VA facilities that had 
treated him for hepatitis C, so that it could obtain these 
records as well.  Finally, the RO indicated that the veteran 
should send in any evidence in his possession that the RO 
needed for his claim.  

The veteran responded to the RO's VCAA letter in March 2002, 
by providing copies of private treatment records from two 
providers.

The RO denied service connection for the claim in a May 2002 
rating decision.  This decision listed all evidence 
considered in support of the claim, including the veteran's 
service medical records, VA treatment records, and identified 
private treatment reports.  The RO then noted the law 
applicable to service connection for hepatitis C, and advised 
the veteran of the reasons for its denial of the claim.  

In a March 2003 statement of the case, the RO reviewed the 
evidence of record and informed the veteran of the reasons 
for its continued denial of the claim, and again advised him 
of the information and evidence still needed to substantiate 
his claim under VA law, in more detail.  See 
38 U.S.C.A. §§ 1110, 5102, 5103 (West 2002); 38 C.F.R. Part 3 
(2004).  After its receipt of additional evidence, the RO 
issued a supplemental statement of the case dated in October 
2004, reiterating the reasons for its denial of the claim 
with consideration of all evidence then of record.

In a March 2005 letter, the RO advised the veteran that it 
was ready to transfer his appeal to the Board for review, and 
informed him as to how he could still submit additional 
evidence to VA, if he so desired.

On March 9, 2005, VA received more documentation from the 
veteran's wife in support of his claim.  These medical 
records were only duplicative of evidence already of record - 
as originally submitted by the veteran in March 2002.  Thus, 
the Board need not either obtain the veteran's waiver of his 
right to have the RO review such evidence in support of his 
claim, or remand the claim at this time for such review.  See 
69 Fed. Reg. 53,807-53,808 (September 3, 2004), effective 
October 4, 2004, to be codified at 38 C.F.R. § 20.1304(c); 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); see also 38 C.F.R. § 20.800 (2004).  



Thereafter, the veteran was afforded a BVA videoconference 
hearing in April 2005.   At this hearing, the veteran 
acknowledged that to service connect his disorder, there 
needed to be adequate medical evidence of a diagnosis or 
recorded symptoms of hepatitis C in service, or credible or 
competent evidence of his exposure to hepatitis C risk 
factors in service.  The veteran was also advised that he 
should develop and submit a record of his described exposure 
to blood while in service in Vietnam after claimed enemy 
attack, so that he might be considered for status as a combat 
veteran, as discussed below.  To that end, the record was 
left open for an additional 30 days.  The veteran then 
submitted such a statement thereafter in April 2005, with a 
signed waiver of his right to have the RO first review it in 
support of his claim.  Id.

Throughout the appeal, the veteran was thus notified as to 
the legal criteria governing his claim, the evidence needed 
to show entitlement to the benefits sought, how VA could and 
would help him obtain relevant records and/or obtain a new 
examination if needed, and that he was ultimately responsible 
for providing evidence in support of his claim.  VA also 
asked the veteran to send in any evidence he had in support 
of his claim, consistent with the fourth element of Pelegrini 
II.  Furthermore, the Board finds that adequate VCAA notice 
was provided to the veteran prior to the initial RO 
determination in this matter, and moreover, there is no 
indication or allegation of prejudicial error via the 
veteran's receipt of purported defective or inadequate notice 
from VA as to his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of this claim.  See 38 U.S.C.A.§ 
5103A (a), (b) and (c).  The claims file now contains the 
veteran's service medical records, as well as his identified 
VA and private treatment records from multiple facilities.  
Again, the Board notes that after the April 2005 BVA 
videoconference hearing, the record was left open so that the 
veteran could submit additional evidence in support of his 
claim.  This evidence is now associated with the claims file, 
as is the hearing transcript and other written statements and 
argument from the veteran, his wife, and his representative 
in support of this claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (emphasis added).  In this case, the RO did 
not provide the veteran with such an examination.  The Board 
finds, however, that a current VA examination is not 
indicated at this time.  There is no medical record of the 
development of hepatitis C or its manifestations either 
during active service or shortly thereafter.  And, while 
there is medical evidence recording the development of 
hepatitis C more than two and a half years after the 
veteran's departure from active duty, there is no credible or 
competent record of his exposure to any hepatitis C risk 
factors in service, nor is there evidence suggesting a causal 
connection between this initial post-service diagnosis and 
service.  As such, any nexus opinion obtained now through VA 
examination would necessarily be speculative, based entirely 
on the veteran's own history of symptoms and risk factors in 
service.  See 38 C.F.R. § 3.159(c)(4).

The veteran has not identified any additionally available 
evidence for consideration in this appeal.  Under the facts 
of this case, then, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) (noting that the rule of prejudicial error as governed 
by 38 U.S.C.A. § 7261(b) and applicable to the evaluation of 
notice provided under 38 U.S.C.A. § 5103(a) should not permit 
"automatic" remands essentially based upon technicalities); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when 
a remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.


The Merits of the Appeal

The veteran claims that he developed hepatitis C as a result 
of active military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The veteran claims entitlement to service connection for 
hepatitis C.  Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.

Combat veterans are afforded additional considerations when 
VA determines entitlement to service connection for a claimed 
disorder or disease.  The provisions of 38 U.S.C. § 1154(b) 
mandates that in the case of veterans of combat, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2004).

VA must first determine, however, whether a claimant is a 
veteran of combat in order to further consider the 
application of 38 U.S.C.A. § 1154(b).  VA's Office of General 
Counsel (General Counsel) has held that the determination of 
whether a veteran "engaged in combat with the enemy" 
depends on multiple factors, including the requirement that 
the veteran participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  VAOPGCPREC 12-99.  The General Counsel's 
opinion is binding on the Board. 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2004).

On his January 2002 claim form, he reported that he was 
treated for the disease in DaNang (in Vietnam), from 
September 1, 1971, to September 20, 1971, and that he had 
recently undergone treatment for the disease again, beginning 
on October 1, 2001.  In another section of his claim form, he 
reported that he became sick in August 1972 in DaNang, and 
that he lost 25 to 30 pounds while remaining in bed for 10 to 
14 days. 

The veteran's VA Form DD-214 reflects that he served on 
active duty from May 1970 to January 1972, and that from 
March 1971 to January 1972, he was stationed abroad in 
Indochina, which is consistent with his report of service in 
Vietnam.  His aforementioned report of becoming sick in 
August 1972 in Vietnam is not credible, however, as the 
evidence shows that by that time, he had been discharged from 
the service for approximately seven months.


As to the veteran's first report of hepatitis C in service in 
Vietnam (in September 1971), the Board has carefully reviewed 
the service medical records to search for any documentation 
of hepatitis symptoms or a diagnosis, or of exposure to 
medically recognized risk factors for hepatitis.  The service 
medical records, however, are absent for any pertinent 
notations.  Notably, the veteran's service discharge 
examination report, dated in January 1972, but for some 
recorded hearing loss, reflects no notation of any past or 
current medical problem, including hepatitis.  The veteran 
also wrote on this form that he was "in good health."  

After his service discharge, the record reflects that the 
veteran developed hepatitis that required treatment at West 
Suburban Hospital for 12 days, from October 1974 to November 
1974.  Upon his admission, the veteran noted that the 
presence of certain symptoms for as long as the past two 
weeks.  While he denied having any blood or plasma 
transfusions, he reported having donated blood about five 
months prior to his report (i.e., around June 1974).  On 
admission, the recorded list of the veteran's past illnesses 
did not include hepatitis, and the initial impression on 
admission was jaundice, infectious hepatitis, or infectious 
mononucleosis.  After the completion of appropriate 
bloodwork, however, the final diagnosis was hepatitis.  

The veteran's November 1974 discharge report stated that 
there was no known exposure to hepatitis, that he took no 
medication or drugs, and that he had no history of 
transfusions or injections.  The discharge report then 
indicated that his condition was improved, and that he would 
follow with outpatient treatment.    

Beginning in October 2001, the veteran was again treated for 
hepatitis C, by D.G., M.D., and Central Dupage Hospital.  A 
November 2001 liver biopsy revealed a finding of chronic 
hepatitis C with mild fatty metamorphosis consistent with 
hepatitis C.  Dr. G. then provided a statement in February 
2003, whereupon he confirmed this diagnosis, and opined that 
the veteran most likely acquired the disease between 20 to 30 
years ago.  He noted that the veteran's only risk factor was 
his service in Vietnam, where he was in contact with blood, 
and he stated that he therefore believed that the veteran 
contracted the disease at the time of his service.           

A grant of service connection on a presumptive basis is 
clearly not appropriate.  There is no medical evidence to 
establish that the disorder manifested to a compensable 
degree during, or within a year after his discharge from 
active service.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Instead, the medical evidence of record 
suggests that it first manifested in October 1974, over two 
and a half years after release from active service.  

Additionally, a grant of service connection on a direct basis 
is similarly unwarranted.  Although currently present, there 
is no record of the development of this disease or its 
symptoms, or of the veteran's exposure to the medically 
recognized risk factors for hepatitis C, during active 
service.  

In statements dated in March 2003 and April 2005, as well as 
during his Board testimony in April 2005, the veteran 
identified several in-service risk factors which he believes 
led to hepatitis C.  The veteran argues that he was subjected 
to possible infection from "jet injector 
inoculations;"dental treatment involving various implements; 
blood donations; sharing of razors, fingernail cleaners, "P-
38" can openers with other servicemen, and assistance to 
injured and with deceased personnel.  

However, such a belief is premised upon the veteran's 
unqualified opinion.  The veteran is plainly not qualified to 
render an opinion as to the in-service incidents (i.e., there 
is no evidence to indicate that if the veteran was subjected 
to such an innoculation, dental treatment, blood donation 
processes or other events) that such activities exposed him 
to contaminated blood.  Further, there is no competent 
evidence to support a finding that if such event or events 
occurred, they would have necessarily established competent 
medical nexus to his disorder.  It is well-established that  
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  



For the reasons listed above, the Board finds that none of 
these risk factors, as put forth by the veteran, may be 
substantiated in his case.  As such, there is no need for 
further development to determine whether any such risk factor 
led to hepatitis as first manifested in October 1974, and the 
Board likewise cannot grant the claim for service connection 
as premised upon any of these risk factors.

The Board additionally notes that the service medical records 
show that the veteran was involved in a motor vehicle 
accident in September 1970, which required follow-up medical 
treatment.  Service medical records, however, do not indicate 
that the veteran received any transfusions or injections.  
The Board also notes that he denied a history of the same at 
the time of his October 1974 hospitalization.  Thus, this 
event is not a risk factor sufficient to require further 
development.

Moreover, in connection with his description of claimed 
events where he was required to assist with injured/deceased 
servicemen in Vietnam, the veteran was advised at his April 
2005 BVA hearing to present information to show that he was 
involved in combat or under enemy attack in service.  He then 
provided an April 2005 statement describing his combat 
experiences in service.  

The Board notes that the veteran's VA Form DD-214 does not 
contain any notation of his involvement in combat, including 
in particular campaigns, or as evidenced by the receipt of 
certain citations (like the Combat Action Ribbon or Purple 
Heart Medal).  Additionally, his military occupational 
specialty was that of a dial control operator (although he 
testified that he also served in other communications 
positions, as well as with the Military Police).  The Board 
has also examined the veteran's statements of record, 
including his recent April 2005 entry, to see whether he has 
provided a sufficient description of any event so as to 
warrant further development in order to determine whether his 
unit was under attack at that time (and that he was then 
assigned to it), and during which service personnel were 
injured (such that he may have been exposed to blood).  The 
Board finds, however, that the record contains no such 
adequate description, and based upon the current record, the 
Board is unable to classify the veteran as a combat veteran 
deserving of the consideration of 38 U.S.C.A. § 1154(b) in 
connection with this claim. 

In reaching this determination, the Board observes that in 
his March 2003 statement and at his April 2005 BVA hearing, 
the veteran reported that he assisted with the clearing of an 
accident involving injured victims (with blood exposure) on 
Highway 1 (Hi Van Pass), just outside DaNang, at some point 
in 1971, which he has alternatively described as the 
aftereffects of an enemy attack.  Without a more definitive 
description, especially as to the time frame, this event, 
occurring at some point in the year 1971 (of which the 
veteran was in Vietnam for nine months) is insufficient to 
warrant further development to verify its occurrence.  

The Board further notes that the veteran stated at his April 
2005 BVA hearing that the XXIV headquarters (where he was 
stationed for much of his time in Vietnam) was mortared once 
or twice a week.  He has identified no occasion where, on a 
particular date, however, this location was shelled, and he 
was present and exposed to blood.  The veteran also testified 
and stated in April 2005 records that his service 
responsibilities in communications often required his 
presence in the field, where he was frequently exposed to 
enemy attack.  Again, however, the veteran has provided no 
details as to a particular attack with blood exposure (beyond 
his aforementioned description of the February 1971 or 1972 
Ben Hoar mortar attack that is incapable of verification).  
Accordingly, the Board finds that none of the veteran's 
remaining statements of record, including the above, as to 
involvement in combat or enemy attack during his Vietnam 
service warrant additional development.    

The Board has also carefully considered Dr. G.'s nexus 
opinion, whereupon he avers that because the veteran has no 
risk factors beyond service in Vietnam with his described 
blood exposure, his now-chronic hepatitis C must have 
originated in service.  Given the veteran's inquiries of 
record as to what is contained in his service medical 
records, it is unlikely that Dr. G. had the benefit of review 
of the veteran's claims file, including his service medical 
records, before rendering this opinion.  

More importantly, however, Dr. G.'s opinion is based largely 
upon the veteran's description of events that occurred in 
Vietnam - events that are not documented and which VA is not 
currently able to confirm through any other means.  That Dr. 
G. has a subjectively held belief in the veteran's 
credibility is not competent medical evidence.  The law 
provides in this regard that the opinion of the physician 
that the veteran is truthful in his account is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].     Accordingly, the foundation for Dr. G.'s opinion is 
not supported, and as such, the Board cannot treat it as 
competent medical evidence in support of a grant of this 
claim.   

The Board is mindful of the veteran's description of the 
course of the development of his hepatitis C, and of his 
belief that it was incurred in service in Vietnam.  Service 
connection, however, may not be predicated only upon lay 
assertions of medical causation or medical diagnosis.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, for all of the reasons provided herein, the Board 
finds that service connection for hepatitis C is not 
warranted, either on a presumptive or direct basis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  When 
all of the evidence for a claim is assembled, the Secretary 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and so it 
must be denied.


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


